Citation Nr: 1818865	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  14-32 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for bilateral knee disabilities, to include degenerative joint disease and degenerative arthritis.


WITNESS AT HEARING ON APPEAL

Appellant


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

Gillian A. Flynn, Associate Counsel

INTRODUCTION

The Veteran had active service from May 1976 to November 1976 and from July 1977 to July 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  In March 2016, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge and a transcript of that hearing is of record.


FINDING OF FACT

The competent and probative evidence is in relative equipoise as to whether current bilateral knee disabilities are related to active service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral knee disabilities have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(3), 3.309(a) (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).

In addition, disabilities diagnosed after discharge may also be service-connected if all the evidence, including pertinent service records, establishes the disability was incurred in service.  38 C.F.R. § 3.303(d) (2017); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Certain chronic diseases, including degenerative joint disease (DJD) and arthritis, will be considered incurred in service if manifest to a degree of ten percent within one year of service.  38 C.F.R. §§ 3.307, 3.309(a) (2017).  Although DJD is not specifically referenced as a chronic disease in 38 U.S.C. § 1101(3) or 38 C.F.R. § 3.309(a), DJD is considered a chronic disease for VA purposes as it denotes the presence of arthritis.  Greyzck v. West, 12 Vet. App. 288 (1999).

An alternative method of establishing service connection for chronic diseases is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b) (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

VA is to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C. § 1154(a) (2012).  Medical evidence is not always or categorically required in every instance to establish a medical diagnosis or the required nexus between the claimed disability and service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2017).  Lay testimony is competent when it concerns readily observable features or symptoms of injury or illness and may provide sufficient support for a claim of service connection.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Board must assess the competence and credibility of lay statements.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

While the Board must provide reasons and bases supporting a decision, there is no need to discuss, in detail, the evidence submitted by, or on behalf of, the Veteran.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that bilateral knee disabilities, which include degenerative joint disease and degenerative arthritis, were caused by an in-service traumatic event that resulted in injuries to both knees.

The Veteran testified at a March 2016 hearing before the Board that during in-service training in August 1976 he experienced injuries to both knees so severe that his parachute training had to be delayed.  Once he began parachute training, he was able to maintain knee strength through physical training.  However, after he was transferred to a missile security position he had no physical training and his duties consisted of sitting in the back of a truck with his knees propped up for several days at a time.  A few years after service, while still in his twenties, he began having to turn down jobs if they would place too much stress on his knees.  He now can no longer stand for long periods and is currently scheduled for knee surgery.

The Veteran is competent to report symptoms and experiences observable by his senses.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a) (2017).

The Board finds the Veteran's testimony and his related statements to have significant probative value as they credibly and competently describe lay observable symptoms of chronic knee pain during and since service.

The Board acknowledges that a March 2014 VA examination report opined that mild degenerative changes to the Veteran's knees were part of the normal aging process and were less likely than not related to service.  The examiner reviewed the Veteran's service medical records and determined that, although the Veteran complained of bilateral knee pain between August 1976 and October 1976, a July 1977 examination report showed no knee complaints.  The examiner also based his opinion, in part, on finding that there were no service medical records of knee complaints between November 1976 and July 1979, when the Veteran separated from service.  The examiner conducted objective range of motion tests and found that the Veteran had normal knee flexion and extension, bilaterally.  The examiner found no objective evidence of pain on motion bilaterally.  The Veteran could perform three repetitions.  The examiner found pain on palpation in the left knee joint.

The Board finds that the VA examiner's etiology opinion has little probative weight as it did not address the Veteran's lay statements made during the examination regarding the continuity of symptomology of his knee pain.  In addition, the examiner did not note an August 1978 service medical record showing the Veteran was seen for a complaint of pain in both knees that had persisted for two weeks.  The Veteran described having sharp pain when running or when his legs were in certain positions.

Further, the VA examiner did not consider an August 1978 service medical record, finding that the Veteran had bilateral knee pain.  In addition, the examiner did not address a June 1979 separation examination report noting that the Veteran had symptoms of swollen and painful joints possibly due to the bilateral knee injury that occurred in 1976.

Although the evidentiary record contains no medical evidence related to the Veteran's knee disabilities from 1979 to 2014, this is possibly due to periods of homelessness and unemployment, as has been explained by the Veteran.

The Veteran has consistently asserted that he experienced chronic knee pain during his active service that has continued since separation from service.  Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).  The Veteran's assertions are considered competent evidence.  Layno v. Brown, 6 Vet. App. 465 (1994).

While the March 2014 VA examination report is assigned little probative weight, there also is no other probative evidence that refutes the Veteran's statements or weighs against his claim.  Therefore, the Veteran's statements, when viewed in relation to in-service medical records for bilateral knee pain, and diagnoses of DJD and degenerative arthritis, are entitled to significant probative weight, and are sufficient to establish continuity of symptomatology from service to the present.  38 C.F.R. § 3.303(b) (2017).

In light of the foregoing, the evidence supporting the claim is, at the very least, as probative (meaning as competent and credible) as the evidence against the claim. Consequently, the evidence is in relative equipoise.  When the evidence for an against a claim is in relative equipoise, the Board must resolve all reasonable doubt in favor of the Veteran.  Therefore, reasonable doubt is resolved in favor of the Veteran, and entitlement to service connection for bilateral knee disabilities is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral knee disabilities is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


